        Case 6:21-cv-00431-ADA Document 18-1 Filed 06/29/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION
NETLIST, INC.,

       Plaintiff,
                                                      Civil Action No. 6:21-cv-00431-ADA
       v.

MICRON TECHNOLOGY, INC.,
MICRON SEMICONDUCTOR
PRODUCTS, INC., and MICRON
TECHNOLOGY TEXAS LLC,

       Defendants.



 ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF
      TIME FOR DEFENDANTS TO ANSWER OR OTHERWISE RESPOND

       This Court, having considered Defendants Micron Technology, Inc., Micron

Semiconductor Products, Inc., and Micron Technology Texas LLC’s Unopposed Motion for

Extension of Time for Defendants to Answer or Otherwise Respond to Plaintiff’s Complaint

hereby orders that the motion is GRANTED.

       Defendants Micron Technology, Inc., Micron Semiconductor Products, Inc., and Micron

Technology Texas LLC’s deadline to answer, move or otherwise respond to Plaintiff’s Complaint

(Dkt. No. 1) is extended until August 20, 2021.

       SIGNED this          day of June, 2021.




                                                  THE HONORABLE ALAN D. ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE




                                                  1
